IN THE SUPREME COURT OF THE STATE OF DELAWARE

  BETH TAYLOR,                           §
                                         §
        Petitioner Below,                §   No. 222, 2017
        Appellant,                       §
                                         §   Court Below: Family Court
        v.                               §   of the State of Delaware
                                         §
  OLIVER TRAINOR, JR.,                   §   File No. CN09-04596
                                         §   Petition No. 09-27761
        Respondent Below,                §
        Appellee.                        §

                          Submitted: December 6, 2017
                          Decided:   December 20, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 20th day of December, 2017, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Family Court should be affirmed on the basis of and for the

reasons stated in its May 1, 2017 letter decision and order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.



                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice